Title: To George Washington from Jedediah Huntington, 24 May 1782
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir,
                            Hartford 24 May 1782
                        
                        A Day or two after I wrote your Excellency the 14th of last Month, the mustering Officers came into the State
                            and have been very industrious in their Business; I find myself disappointed in the Number of Recruits, which I expected
                            would be ready in this Month—every possible Evasion is practiced by those who have to furnish them—it is now proposed in
                            Assembly to issue Execution against the delinquent Classes for all the Men not raised & mustered by the 10th
                            June—this may stimulate some—but the civil Arm is known to be feeble & therefore very little dreaded.
                        A Committee of Assembly have reported on the Mode of puting a Body of Militia in Readiness—that 27 Companies
                            of a Captain & 68 Privates each be detached to join the Continental Battalions—the House will take it into
                            Consideration the Beginning of next Week—I inform’d the Committee that it would be most for the Good of Service to have
                            Soldiers without Officers—but as it was thought the People would take Umbrage at so large a Draft of Men without
                            Officers—I ventured to tell them that if it was necessary to draft one Officer with a Company, he might be incorporated
                            also, rather than to have the Militia in the ordinary way.
                        The Assembly have not yet agreed upon what further Aid they will afford the Financier General.
                        The 50 Cent Impost is passed the lower House To continue 20 years after the War—the upper House intend it
                            shall be without limitation except what Congress prescribe—the lower House too have provided that it shall not be
                            appropriated to the Payment of Pensions—I am, with the greatest Respect, Your Excellencys most obedient Servant
                        
                            Jed. Huntington

                        
                    